DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-12, 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new search was made and art was found to Anders which teaches clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see abstract. Clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see par. [0027]. The QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question. The QA pipeline then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms, see par. [0070].  In response to detecting or identifying the presence of a synonym to a homophone in the natural language content, by the synonym identification engine 124, the homophone modification/notification engine 132 performs a clarification operation to clarify the identified homophone instance based on the particular synonym(s) identified in the natural language content. This clarification operation may take many different forms including, but not limited to: (1) identifying replacement terms, phrases, n-grams, or the like, to replace the identified homophone instance with one or more words that more specifically identify the intended meaning of the identified homophone instance, (2) modifying the original natural language content to replace the homophone instance with the replacement or substitute terms, phrases, n-grams, or the like; (3) generating an output of one or more suggestions for modifying the natural language content to clarify the use of the homophone such that the suggestions may be user selectable and a user may select the correct one to be associated with the homophone instance; output of contextually accurate usage of the homophone instance and its corresponding other homophones to assist a user in understanding which homophone is the correct one for the context of the original natural language content, see par. [0085-0088].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8, 9, 11-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozsa U.S. PAP 2018/0276293 A1 in view of Smith U.S. PAP 2017/0337262 A1, further in view of Anders U.S. PAP 2019/0042556 A1.

Regarding claim 1 Rozsa teaches an apparatus comprising: 
a processor, see par. [0030]; 
and a memory (memory unit, see fig. 2 par. [0030])storing machine readable instructions that when executed by the processor cause the processor to: 
identify, based on an analysis of a query by using an ontology, a term in the query that includes an unknown meaning, wherein the query is in a natural language format (where a user enters a user query or question in free-form text; extracting key terms about the user's need or problem from the user query; an ontology analyzer performs an ontology analysis to output terms of an ontology of domain-specific information and further outputs relationships between pairs of the terms, see par. [0068-0070]); 
infer, based on a context of the query, a proposed definition of the term (the ontology layer 407 in the query logic system 400, may analyze a related domain ontology and match the extracted key terms against concepts and relationships in the ontology, see par. [0070]); 
generate, based on the proposed definition of the term, a request to provide a definition of the term, or to modify the proposed definition of the term (a query analysis is performed to analyze the user query with respect to the outputted terms and relationships between the terms. If the query logic system 400 determines that the user query is not complete or specific enough for a search, then the query processing layer 416 may generate additional questions about the user's need or problem, see par. [0071]); 
receive a reply to the request, wherein the reply is in the natural language format (If the matches are not sufficiently specific, the question and answer processor 413 may generate and ask the user additional questions to clarify the user's need or problem, see par. [0080]); 
analyze the reply to update the proposed definition of the term (query processing layer 416 may further determine whether the user query is sufficiently complete for processing, per step 122. For example, the completeness checker 412 of the query logic system 400 may determine whether each part of a "perfect" query is present in the user query, see par. [0081]); 
modify the ontology to include the updated definition of the term (The query processing layer 416 may refine, at step 124, the specificity and completeness of the key descriptors with the additional information that the user supplies in response to the questions, see par. [00; 
and generate, based on the modified ontology, a response to the query (results of the search are provided to the user, see par. [0072]). 
However Rozsa does not teach wherein the term represents a frequently used term that includes unknown meanings.
In a similar field of endeavor Smith teaches a linguistic analysis of a collection of document process to yield semantic graph, where nodes represent entities mentioned in the documents as well as relationships between documents and mentioned entities or other features. Using the graph, discrete measurements may be obtained by relying on the edges shared between nodes as explicit indications of similarities or other relationships between respective represented documents, entities, or other features. Typical analysis or results therefrom may, however, fail to uncover information such as the similarities between attributes of the represented documents, entities, or other features, see par. [0016]. Some embodiments may obtain an improved graph of semantic similarity of documents in a corpus. From this, some embodiments may derive a graph of relationships between entities (terms) mentioned in the documents. The resulting graph is expected to reveal relationships between the entities, which is expected to be different from relationships between documents mentioning the entities. Certain entities may tend to co-occur with a high frequency (frequently used terms) in similar documents. As a result, the derived graph is expected to reveal new insights. Links in the derived graph may be clustered to generate an ontology of the entities, where the classes (meanings) of the ontology are unknown prior to the analysis, see par. [0018].
It would have been obvious to one of ordinary skill in the art to combine the Rozsa query processing invention with the linguistic analysis invention of Smith for the benefit of uncovering information such as similarities between attributes of the entities or other features, see par. [0016].
However Rozsa in view of Smith does not teach assigning a placeholder meaning to a term, wherein the placeholder meaning represents a proposed meaning; interpreting the query using the placeholder meaning; and inferring, based on the context of the query and the placeholder meaning assigned to the term, the proposed definition to the term.
In the same field of endeavor Anders teaches clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see abstract. Clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see par. [0027]. The QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question. The QA pipeline then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms, see par. [0070].  In response to detecting or identifying the presence of a synonym to a homophone in the natural language content, by the synonym identification engine 124, the homophone modification/notification engine 132 performs a clarification operation to clarify the identified homophone instance based on the particular synonym(s) identified in the natural language content. This clarification operation may take many different forms including, but not limited to: (1) identifying replacement terms, phrases, n-grams, or the like, to replace the identified homophone instance with one or more words that more specifically identify the intended meaning of the identified homophone instance, (2) modifying the original natural language content to replace the homophone instance with the replacement or substitute terms, phrases, n-grams, or the like; (3) generating an output of one or more suggestions for modifying the natural language content to clarify the use of the homophone such that the suggestions may be user selectable and a user may select the correct one to be associated with the homophone instance; output of contextually accurate usage of the homophone instance and its corresponding other homophones to assist a user in understanding which homophone is the correct one for the context of the original natural language content, see par. [0085-0088].
It would have been obvious to one of ordinary skill in the art to combine the Rosza in view of Smith invention with the teachings of Anders for the benefit of  assisting a user in understanding which term or homophone is the correct for the context of the original natural language content, see par. [0090].

Regarding claim 2 Rozsa teaches the apparatus according to claim 1, wherein the instructions to identify, based on the analysis of the query by using the ontology, the term in the query that includes the unknown meaning are further to cause the processor to: 
translate the query to a computer-executable query (Once the query processing layer 416 has checked the completeness and specificity of the user query, and refined the user query if necessary, it may send relevant key terms and relationships about the user's need or problem to a search layer 419, see par. [0065]); 
and identify, based on the analysis of the computer-executable query by using the ontology, the term in the query that includes the unknown meaning (ontology editor 409 allows an ontology specialist to edit and create an ontology for a particular domain, see par. [0056]). 
Regarding claim 3 Rozsa teaches the apparatus according to claim 1, wherein the instructions to analyze the reply to update the proposed definition of the term are further to cause the processor to: 
translate the reply to a computer-executable reply (send relevant key terms and relationships about the user's need or problem to a search layer 419. The search layer 419 may include a search engine or data analytics program 417 with access to relevant information sources 418 such as databases of product documents. The search layer 419 may employ a result-ranking utility for ranking the information sources that best match the key terms of the user query and returning a set of best-matching results, see par. [0065]); 
and analyze the computer-executable reply to update the proposed definition of the term (updating a domain ontology with terms and relationships that the query logic system 400 identifies while processing user queries, see par. [0079]). 
Regarding claim 4 Rozsa teaches the apparatus according to claim 1, wherein the instructions to generate, based on the proposed definition of the term, the request to provide the definition of the term, or to modify the proposed definition of the term are further to cause the processor to: 
generate, based on the proposed definition of the term, the request to provide the definition of the term, approve the proposed definition of the term, or modify the proposed definition of the term (These terms may then he used for extending the ontology by the ontology builder 410, see par. [0066]). 
Regarding claim 6 Rozsa teaches the apparatus according to claim 1, wherein the instructions are further to cause the processor to: 
determine whether the term is interpretable as a noun (perform lexical analysis to determine the nature, format and meaning of the text being processed. For example, the natural language processor 403 may apply a language identification to a body of text to determine the language in which it was written. Lexical analysis may be used to identify words and their attributes as well as determine the part of speech (POS) of each word; Part of Speech (POS) is the linguistic category of a word, such as noun, see par. [0043-0044]); 
and based on a determination that the term is interpretable as the noun, infer the proposed definition of the term as a synonym of an object in a data source, a synonym of a data value in the data source, or a condition on the object in the data source (The natural language processor 403 may refer to a dictionary 404 to obtain the meaning of unfamiliar e s that the user enters. It may look up a thesaurus 405 for synonyms, see par. [0045]). 
Regarding claim 8 Rozsa teaches the apparatus according to claim 1, wherein the instructions are further to cause the processor to: 
determine whether the term is interpretable as a verb (Part of Speech (POS) is the linguistic category of a word, such as verb, see par. [0044]); 
and based on a determination that the term is interpretable as the verb, infer the proposed definition of the term according to a relationship between a plurality of objects in a data source (The lexicon includes not only entries for words and phrases, but also lexical relations, syntactic argument structures, and grammatical relations. During the processing of the user query by natural language processor 403, the natural language processing layer 402 may extract key substrings from the user query and provide them to an ontology layer 407. The ontology layer 407 may match these substrings against an ontology of domain-specific information that is related to the user's need or problem, see par. [0045]). 
Regarding claim 9 Rozsa teaches a computer-implemented method comprising: 
obtaining a query that includes a term that includes an unknown meaning, wherein the query is in a natural language format (where a user enters a user query or question in free-form text; extracting key terms about the user's need or problem from the user query; an ontology analyzer performs an ontology analysis to output terms of an ontology of domain-specific information and further outputs relationships between pairs of the terms, see par. [0068-0070]; 
inferring, based on a context of the query, a proposed definition of the term (the ontology layer 407 in the query logic system 400, may analyze a related domain ontology and match the extracted key terms against concepts and relationships in the ontology, see par. [0070]); 
generating, based on the proposed definition of the term, a request to provide a definition of the term, or to modify the proposed definition of the term (a query analysis is performed to analyze the user query with respect to the outputted terms and relationships between the terms. If the query logic system 400 determines that the user query is not complete or specific enough for a search, then the query processing layer 416 may generate additional questions about the user's need or problem, see par. [0071]); 
receiving a reply to the request, wherein the reply is in the natural language format (If the matches are not sufficiently specific, the question and answer processor 413 may generate and ask the user additional questions to clarify the user's need or problem, see par. [0080]); 
analyzing the reply to update the proposed definition of the term (query processing layer 416 may further determine whether the user query is sufficiently complete for processing, per step 122. For example, the completeness checker 412 of the query logic system 400 may determine whether each part of a "perfect" query is present in the user query, see par. [0081]); 
modifying the ontology to include the updated definition of the term (The query processing layer 416 may refine, at step 124, the specificity and completeness of the key descriptors with the additional information that the user supplies in response to the questions, see par. [00; 
and generating, based on the modified ontology, a response to the query (results of the search are provided to the user, see par. [0072]). 
However Rozsa does not teach selecting, from a plurality of queries, the query that includes the term that represents a frequently used term that includes unknown meanings.
In a similar field of endeavor Smith teaches a linguistic analysis of a collection of document process to yield semantic graph, where nodes represent entities mentioned in the documents as well as relationships between documents and mentioned entities or other features. Using the graph, discrete measurements may be obtained by relying on the edges shared between nodes as explicit indications of similarities or other relationships between respective represented documents, entities, or other features. Typical analysis or results therefrom may, however, fail to uncover information such as the similarities between attributes of the represented documents, entities, or other features, see par. [0016]. Some embodiments may obtain an improved graph of semantic similarity of documents in a corpus. From this, some embodiments may derive a graph of relationships between entities (terms) mentioned in the documents. The resulting graph is expected to reveal relationships between the entities, which is expected to be different from relationships between documents mentioning the entities. Certain entities may tend to co-occur with a high frequency (frequently used terms) in similar documents. As a result, the derived graph is expected to reveal new insights. Links in the derived graph may be clustered to generate an ontology of the entities, where the classes (meanings) of the ontology are unknown prior to the analysis, see par. [0018].In other examples, the external dataset may be or include structured data, for example, data in a relational database having a plurality of fields of information about given key values, like business names, product names, entity names, and the like, and the external dataset may be a collection of responses to queries corresponding to the key values, see par. [0025]).
It would have been obvious to one of ordinary skill in the art to combine the Rozsa query processing invention with the linguistic analysis invention of Smith for the benefit of uncovering information such as similarities between attributes of the entities or other features, see par. [0016].
However Rozsa in view of Smith does not teach assigning a placeholder meaning to a term, wherein the placeholder meaning represents a proposed meaning; interpreting the query using the placeholder meaning; and inferring, based on the context of the query and the placeholder meaning assigned to the term, the proposed definition to the term.
In the same field of endeavor Anders teaches clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see abstract. Clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see par. [0027]. The QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question. The QA pipeline then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms, see par. [0070].  In response to detecting or identifying the presence of a synonym to a homophone in the natural language content, by the synonym identification engine 124, the homophone modification/notification engine 132 performs a clarification operation to clarify the identified homophone instance based on the particular synonym(s) identified in the natural language content. This clarification operation may take many different forms including, but not limited to: (1) identifying replacement terms, phrases, n-grams, or the like, to replace the identified homophone instance with one or more words that more specifically identify the intended meaning of the identified homophone instance, (2) modifying the original natural language content to replace the homophone instance with the replacement or substitute terms, phrases, n-grams, or the like; (3) generating an output of one or more suggestions for modifying the natural language content to clarify the use of the homophone such that the suggestions may be user selectable and a user may select the correct one to be associated with the homophone instance; output of contextually accurate usage of the homophone instance and its corresponding other homophones to assist a user in understanding which homophone is the correct one for the context of the original natural language content, see par. [0085-0088].
It would have been obvious to one of ordinary skill in the art to combine the Rosza in view of Smith invention with the teachings of Anders for the benefit of  assisting a user in understanding which term or homophone is the correct for the context of the original natural language content, see par. [0090].


Regarding claim 11 Rozsa teaches the computer-implemented method according to claim 9, wherein analyzing the reply to update the proposed definition of the term further comprises: 
translating the reply to a computer-executable reply (send relevant key terms and relationships about the user's need or problem to a search layer 419. The search layer 419 may include a search engine or data analytics program 417 with access to relevant information sources 418 such as databases of product documents. The search layer 419 may employ a result-ranking utility for ranking the information sources that best match the key terms of the user query and returning a set of best-matching results, see par. [0065]); 
and analyzing the computer-executable reply to update the proposed definition of the term (updating a domain ontology with terms and relationships that the query logic system 400 identifies while processing user queries, see par. [0079]). 

Regarding claim 12 Rozsa teaches the computer-implemented method according to claim 9, wherein generating, based on the proposed definition of the term, the request to provide the definition of the term, approve the proposed definition of the term, or modify the proposed definition of the term generating, based on the proposed definition of the term, the request to provide the definition of the term, approve the proposed definition of the term, or modify the proposed definition of the term (These terms may then he used for extending the ontology by the ontology builder 410, see par. [0066]). 
Regarding claim 14 Rozsa teaches a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions (see par. [0088]), when executed by a processor, cause the processor to: 
identify, based on an analysis of a query by using an ontology, a term in the query that includes an unknown meaning, wherein the query is in a natural language format (where a user enters a user query or question in free-form text; extracting key terms about the user's need or problem from the user query; an ontology analyzer performs an ontology analysis to output terms of an ontology of domain-specific information and further outputs relationships between pairs of the terms, see par. [0068-0070]); 
infer, based on a context of the query, a proposed definition of the term (the ontology layer 407 in the query logic system 400, may analyze a related domain ontology and match the extracted key terms against concepts and relationships in the ontology, see par. [0070]); 
generate, based on the proposed definition of the term, a request to provide a definition of the term, or to modify the proposed definition of the term (a query analysis is performed to analyze the user query with respect to the outputted terms and relationships between the terms. If the query logic system 400 determines that the user query is not complete or specific enough for a search, then the query processing layer 416 may generate additional questions about the user's need or problem, see par. [0071]); 
receive a reply to the request, wherein the reply is in the natural language format (If the matches are not sufficiently specific, the question and answer processor 413 may generate and ask the user additional questions to clarify the user's need or problem, see par. [0080]); 
analyze the reply to update the proposed definition of the term (query processing layer 416 may further determine whether the user query is sufficiently complete for processing, per step 122. For example, the completeness checker 412 of the query logic system 400 may determine whether each part of a "perfect" query is present in the user query, see par. [0081]); 
modify the ontology to include the updated definition of the term (The query processing layer 416 may refine, at step 124, the specificity and completeness of the key descriptors with the additional information that the user supplies in response to the questions, see par. [00; 
and generate, based on the modified ontology, a response to the query (results of the search are provided to the user, see par. [0072]). 
However Rozsa does not teach wherein the term represents a frequently used term that includes unknown meanings.
In a similar field of endeavor Smith teaches a linguistic analysis of a collection of document process to yield semantic graph, where nodes represent entities mentioned in the documents as well as relationships between documents and mentioned entities or other features. Using the graph, discrete measurements may be obtained by relying on the edges shared between nodes as explicit indications of similarities or other relationships between respective represented documents, entities, or other features. Typical analysis or results therefrom may, however, fail to uncover information such as the similarities between attributes of the represented documents, entities, or other features, see par. [0016]. Some embodiments may obtain an improved graph of semantic similarity of documents in a corpus. From this, some embodiments may derive a graph of relationships between entities (terms) mentioned in the documents. The resulting graph is expected to reveal relationships between the entities, which is expected to be different from relationships between documents mentioning the entities. Certain entities may tend to co-occur with a high frequency (frequently used terms) in similar documents. As a result, the derived graph is expected to reveal new insights. Links in the derived graph may be clustered to generate an ontology of the entities, where the classes (meanings) of the ontology are unknown prior to the analysis, see par. [0018].
It would have been obvious to one of ordinary skill in the art to combine the Rozsa query processing invention with the linguistic analysis invention of Smith for the benefit of uncovering information such as similarities between attributes of the entities or other features, see par. [0016].
However Rozsa in view of Smith does not teach assigning a placeholder meaning to a term, wherein the placeholder meaning represents a proposed meaning; interpreting the query using the placeholder meaning; and inferring, based on the context of the query and the placeholder meaning assigned to the term, the proposed definition to the term.
In the same field of endeavor Anders teaches clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see abstract. Clarifying homophone usage in natural language content. The mechanisms analyze natural language content to identify a homophone instance in the natural language content, the homophone instance being a first term having a first definition and a first pronunciation for which there is a second term having the first pronunciation and a second definition different from the first definition, see par. [0027]. The QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question. The QA pipeline then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms, see par. [0070].  In response to detecting or identifying the presence of a synonym to a homophone in the natural language content, by the synonym identification engine 124, the homophone modification/notification engine 132 performs a clarification operation to clarify the identified homophone instance based on the particular synonym(s) identified in the natural language content. This clarification operation may take many different forms including, but not limited to: (1) identifying replacement terms, phrases, n-grams, or the like, to replace the identified homophone instance with one or more words that more specifically identify the intended meaning of the identified homophone instance, (2) modifying the original natural language content to replace the homophone instance with the replacement or substitute terms, phrases, n-grams, or the like; (3) generating an output of one or more suggestions for modifying the natural language content to clarify the use of the homophone such that the suggestions may be user selectable and a user may select the correct one to be associated with the homophone instance; output of contextually accurate usage of the homophone instance and its corresponding other homophones to assist a user in understanding which homophone is the correct one for the context of the original natural language content, see par. [0085-0088].
It would have been obvious to one of ordinary skill in the art to combine the Rosza in view of Smith invention with the teachings of Anders for the benefit of  assisting a user in understanding which term or homophone is the correct for the context of the original natural language content, see par. [0090].
Regarding claim 15 Rozsa teaches the non-transitory computer readable medium according to claim 14, wherein the instructions are further to cause the processor to: 
for another term of the plurality of terms (determining a canonical form of another word in the input user query, see claim 1): 
infer, based on the context of the query, another proposed definition of the another term (recognizing a term in the input user query pertaining to a technical support domain, and semantically recognizing an incident expressed in the input user query, see claim 1); 
generate, based on the another proposed definition of the another term, another request to provide the definition of the another term, or to modify the another proposed definition of the another term (questions are presented to the user pertinent to the outputted terms and relationships between the terms not being sufficiently specific, see par. [0082]); 
receive the reply to the another request (questions are presented to the user pertinent to the outputted terms and relationships between the terms not being sufficiently specific, see par. [0082]); 
analyze the reply to the another request to update the another proposed definition of the another term (From the user's response to the presented questions, clarification is received with respect to a specificity of the outputted terms and relationships between the terms, see par. [0082]); 
further modify the ontology to include the updated definition of the another term (user query is modified, based on the received clarification, see par. [0082]); 
and generate, based on the further modified ontology, a response to the query (Then the user query is modified, based on the received clarification, to enable the refined user query to be sufficiently specific to enable a search, see par. [0082]). 
Regarding claim 16 Rozsa teaches the non-transitory computer readable medium according to claim 14, wherein the instructions are further to cause the processor to: determine whether the term is interpretable as a noun (perform lexical analysis to determine the nature, format and meaning of the text being processed. For example, the natural language processor 403 may apply a language identification to a body of text to determine the language in which it was written. Lexical analysis may be used to identify words and their attributes as well as determine the part of speech (POS) of each word; Part of Speech (POS) is the linguistic category of a word, such as noun, see par. [0043-0044]); 
and based on a determination that the term is interpretable as the noun, infer the proposed definition of the term as a synonym of an object in a data source, a synonym of a data value in the data source, or a condition on the object in the data source (The natural language processor 403 may refer to a dictionary 404 to obtain the meaning of unfamiliar e s that the user enters. It may look up a thesaurus 405 for synonyms, see par. [0045]). 
Regarding claim 17 Rozsa teaches the 	non-transitory computer readable medium according to claim 14, wherein the instructions to identify, based on the analysis of the query by using the ontology, the plurality of terms in the query that include unknown meanings are further to cause the processor to: translate the query to a computer-executable query (Once the query processing layer 416 has checked the completeness and specificity of the user query, and refined the user query if necessary, it may send relevant key terms and relationships about the user's need or problem to a search layer 419, see par. [0065]); 
and identify, based on the analysis of the computer-executable query by using the ontology, the term in the query that includes the unknown meaning (ontology editor 409 allows an ontology specialist to edit and create an ontology for a particular domain, see par. [0056]). 
Regarding claim 18 Rozsa teaches the non-transitory computer readable medium according to claim 14, wherein the instructions to analyze the reply to update the proposed definition of the term are further to cause the processor to: translate the reply to a computer-executable reply (send relevant key terms and relationships about the user's need or problem to a search layer 419. The search layer 419 may include a search engine or data analytics program 417 with access to relevant information sources 418 such as databases of product documents. The search layer 419 may employ a result-ranking utility for ranking the information sources that best match the key terms of the user query and returning a set of best-matching results, see par. [0065]); 
and analyze the computer-executable reply to update the proposed definition of the term (updating a domain ontology with terms and relationships that the query logic system 400 identifies while processing user queries, see par. [0079]). 

Regarding claim 19 Rozsa teaches the non-transitory computer readable medium according to claim 14, wherein the instructions to generate, based on the proposed definition of the term, the request to provide the definition of the term, or to modify the proposed definition of the term are further to cause the processor to: 
generate, based on the proposed definition of the term, the request to provide the definition of the term, approve the proposed definition of the term, or modify the proposed definition of the term (These terms may then he used for extending the ontology by the ontology builder 410, see par. [0066]). 
Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozsa U.S. PAP 2018/0276293 A1 in view of Smith U.S. PAP 2017/0337262 A1, in view of Anders U.S. PAP 2019/0042556 A1; further in view of  Nauze U.S. PAP 2016/0132484 A1.

Regarding claim 7 Rozsa teaches the apparatus according to claim 1, wherein the instructions are further to cause the processor to: 
determine whether the term is interpretable as an adjective (perform lexical analysis to determine the nature, format and meaning of the text being processed. For example, the natural language processor 403 may apply a language identification to a body of text to determine the language in which it was written. Lexical analysis may be used to identify words and their attributes as well as determine the part of speech (POS) of each word; Part of Speech (POS) is the linguistic category of a word, such as adjective, see par. [0043-0044].
However Rozsa in view of Smith in view of Anders does not teach based on a determination that the term is interpretable as the adjective, determine whether the term is interpretable as a superlative or whether the term is a value of an object in a data source; based on a determination that the term is interpretable as the superlative, infer the proposed definition of the term as being related to an object via another measurement extent object; and based on a determination that the term is interpretable as the value of the object in the data source, infer the proposed definition of the term as being related to the object in the data source and an associated primary object in the data source. 
In the same field of endeavor Nauze teaches a standardized ontology generation process to alleviate the need for language-specific experts in generating language-specific ontologies, a POS mapping process 205 can use a table of standard POS mappings that apply to virtually all languages. An example of such a standardized POS file is illustrated below in Table 1. Speech conventions vary widely across languages and domains. Prior to this disclosure, generating ontologies in different languages required different processes to handle different usage conventions. Table 1 standardizes the POS analysis by standardizing a set of base usage concepts that can be applied across languages. The POS mapping process 205 can use a standardized POS in conjunction with language-specific mapping files that map parts of speech in each particular language to the standardized POS file. For example, a particular word in Spanish may map to the corresponding superlative adjective category in Table 1 of the standardized file (based on a determination that the term is interpretable as the adjective, determine whether the term is interpretable as a superlative or whether the term is a value of an object in a data source). A Spanish-to-standard mapping file can list relationships between the POS conventions in Spanish and the POS conventions listed in Table 1. The POS mapping process 205 can apply these relationships in the Spanish-to-standard mapping file to translate each POS in Spanish to a POS in the standard of Table 1. It should be noted that some languages will have parts-of-speech that are not consistent across languages, such as the Japanese politeness particles that are not present in English. It should also be noted that Table 1 illustrates a subset of a standardized POS taxonomy that includes common POS's. Additional POS definitions and conventions can be added to Table 1 in each embodiment (based on a determination that the term is interpretable as the superlative, infer the proposed definition of the term as being related to an object via another measurement extent object). These can be accommodated using extra labels to cover the specifics of the Japanese language, for instance. By associating each token with a standard POS, the tokens are no longer merely words, but instead represent concepts, concepts that can be consistently represented across languages (and based on a determination that the term is interpretable as the value of the object in the data source, infer the proposed definition of the term as being related to the object in the data source and an associated primary object in the data source). Standardizing the POS analysis can be instrumental in mapping ontology concepts between languages to simplify the process of ontology generation, see par. [0033]. 
It would have been obvious to one of ordinary skill in the art to combine the Rozsa in view of Smith in view of Anders invention with the teachings of Nauze for the benefit of standardizing the POS analysis for mapping ontology concepts between languages to simplify the process of ontology generation, see par. [0033].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656